DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                            Response to Amendment
Amendment received on 01/27/2022 is acknowledged and entered. Claims 1-2, 4-5, and 7-8 have been amended. New claims 9 and 10 have been added. Claims 1-10 are currently pending in the application. 
               Continuity Information for Current Application
	The current application, filed 05/03/2021 is a continuation of 17/012,325, filed 09/04/2020, now U.S. Patent 10998753
17/012,325 is a continuation of 15/848,017, filed 12/20/2017, now U.S. Patent 10819135 	15/848,017 is a continuation of 12502041, filed 07/13/2009, now U.S. Patent 9853488 	12/502,041 Claims Priority from Provisional Application 61/134,646, filed 07/11/2008

                                          Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Abstract is objected to because it’s not descriptive. Specifically, the abstract states: “Systems and methods for charging electric vehicles and for quantitative and qualitative load balancing of electrical demand are provided”; however the claims at issue are not dealing with the “load balancing of electrical demand”. Appropriate corrections are required.
                                           Claim Objections
 Claims 1-8 are objected to because of the following:
Claim 1 recites a “subset” limitation. The Examiner could not find a support for said limitation in the Specification. However, while the Specification does not disclose the “subset” limitations, the Specification teaches: “selecting, based at least in part on the determined characteristics of the plurality of available sources of power, one or more of the available sources of power, at Fig. 10. Therefore, for the purposes of of one or more available power of charging locations”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hafner et al. (US 2009/0313174 A1) in view of Boll et al. (5,790,976).

	Claim 1. Hafner et al. (Hafner) teaches an electrical charging system of a vehicle, comprising: 
a memory in communication with the processor Figs. 1-4, the memory storing instructions that when executed by the processor cause the processor to:
(a)    receive information indicative of one or more charging preferences corresponding to a desired charging of the vehicle, wherein the one or more charging 
	(b)    determine a first value of a dynamic attribute of an electric charge provider, wherein the first value of the dynamic attribute comprises a distance between the vehicle (a user’s home) and one of a plurality of charge locations (a charging station(s)); [0046]; [0050]; [0056]; [0065]; [0077]; [0084]; [0086]; [0107]; [0108]; [0114]; 
(c)    determine, based at least on the one or more charging preferences and the first value of the dynamic attribute, a charging schedule for the vehicle the charging schedule comprising a scheduled start time and an indication of a scheduled stop time for charging the electric vehicle at each of a subset of the plurality of charging locations, [0053];  [0066]; [0067]; [0077]; [0081]; [0108]; [0109]; [0114]; [0127].  
	Hafner does not explicitly teach an ability of the vehicle to travel to the first charging location utilizing a charge amount stored in a battery of the vehicle, which is disclosed in Boll et al. (Boll) Fig. 3; C. 6, L. 32-49. 
	Boll further teaches: receiving information indicative of a starting location of an electric vehicle; C. 2, L. 13-15; receiving information indicative of a desired destination of the electric vehicle; C. 2, L. 9-12; C. 5, L. 10-14; receiving information indicative of a charging location of each of a plurality of electric charge providers; C. 2, L. 15-33, 49-53; C. 4, L. 35-48; computing, based at least in part on the starting location, the desired destination, and the charging locations of one or more of the plurality of electric charge providers, a charging schedule for the electric vehicle the charging schedule comprising a scheduled duration of charging the electric vehicle at each of a subset of the plurality of charging locations and a sequence defining an order in which the electric vehicle is to 
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hafner to include the recited limitation, as disclosed in Ball, for the benefit of providing convenience to the user so that the user can plan the day timetable, as specifically stated in Ball (C. 5, L. 65-66).
Hafner further teaches:
	(d)    initiate a charging of the vehicle in accordance with the charging schedule; [0053];  [0066]; [0067]; [0077]; [0081]; [0108]; [0109]; [0114]; [0127]
	(e)    retrieve a second value of the at least one dynamic attribute; [0046]; [0050]; [0056]; [0065]; [0077]; [0084]; [0086]; [0107]; [0108]; [0114], and
(f)    repeat (c) and (d), utilizing the retrieved second value of the dynamic attribute as the first value of the dynamic attribute. [0053];  [0066]; [0067]; [0077]; [0081]; [0108]; [0109]; [0114]; [0127].



Claim 5.    The electrical charging system of claim 1, wherein the information indicative of the one or more charging preferences is defined by the operator of the vehicle via a graphical user interface forming a part of the vehicle. Hafner; [0046]; [0050]; [0056]; [0065]; [0077]; [0084]; [0086]; [0094]; [0095]; [0107]; [0108]; [0110]; [0114]
Boll; Figs. 3 and 4; C. 5, L. 61-65; C. 6, L. 37-41; C. 7, L. 21-30. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hafner to include the recited limitation, as disclosed in Ball, for the benefit of providing convenience to the user so that the user can plan the day timetable, as specifically stated in Ball (C. 5, L. 65-66).

	Claim 6.    The electrical charging system of claim 5, wherein the instructions, when executed by the processor, further result in outputting, via the graphical user interface, the charging schedule. Ball; (displaying duration of the charging process) 

	Claim 7.    Hafner teaches an electrical charging system for charging a vehicle, comprising: a processor; and a memory in communication with the processor, Figs. 1-4, the memory storing instructions that when executed by the processor cause the processor to:
receive information indicative of one or more charging preferences corresponding to a desired charging of the vehicle, wherein the one or more charging preferences are defined by an operator of the vehicle; [0046]; [0050]; [0056]; [0065]; [0077]; [0084]; [0086]; [0094]; [0095]; [0107]; [0108]; [0110]; [0114]
	determine, based at least on the one or more charging preferences and at least one current value of a dynamic attribute of an electric charge provider, a charging schedule for the vehicle the charging schedule comprising a scheduled start time and an indication of a scheduled stop time for charging the electric vehicle at each of a plurality of charging locations, wherein a first charging location of the of the plurality of charging locations is computed based, at least in part, and cause a charging, in accordance with the charging schedule, of the vehicle. [0053];  [0066]; [0067]; [0077]; [0081]; [0108]; [0109]; [0114]; [0127]

	Boll further teaches: receiving information indicative of a starting location of an electric vehicle; C. 2, L. 13-15; receiving information indicative of a desired destination of the electric vehicle; C. 2, L. 9-12; C. 5, L. 10-14; receiving information indicative of a charging location of each of a plurality of electric charge providers; C. 2, L. 15-33, 49-53; C. 4, L. 35-48; computing, based at least in part on the starting location, the desired destination, and the charging locations of one or more of the plurality of electric charge providers, a charging schedule for the electric vehicle the charging schedule comprising a scheduled duration of charging the electric vehicle at each of a subset of the plurality of charging locations and a sequence defining an order in which the electric vehicle is to be charged at each of the subset of the plurality of charging locations, Figs. 2-4; C. 2, L. 15-33, 49-58; C. 3, L. 27-35; C. 4, L. 35-61; C. 5, L. 43-55; wherein a first charging location of the sequence is computed based, at least in part, on an ability of the electric vehicle to travel to the first charging location utilizing a charge amount stored in a battery of the electric vehicle; Fig. 3; C. 6, L. 32-49; displaying a charging status of the electric vehicle via a graphical user interface forming a part of the electric vehicle; (displaying duration of the charging process) Figs. 3 and 4; C. 5, L. 61-65; C. 6, L. 37-41; C. 7, L. 21-30, and  increasing, in accordance with the charging schedule, a level of charge of the battery of the electric vehicle. C. 5, L. 61-65; C. 6, L. 37-41; C. 7, L. 21-30
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hafner to include the recited limitation, as disclosed in Ball, for 
Hafner further teaches:
	initiating a charge, in accordance with the charging schedule, of the vehicle. [0053];  [0066]; [0067]; [0077]; [0081]; [0108]; [0109]; [0114]; [0127]

	Claim 8.    The electrical charging system of claim 7, wherein the information indicative of one or more charging preferences is defined by the operator of the vehicle via a graphical user interface and wherein the instructions, when executed by the processor, further result in outputting, via the graphical user interface, the charging schedule. Hafner; [0056]; [0077]; [0084]; [0086]; [0094]; [0095]; [0107]-[0110]; [0114]
Ball; (displaying duration of the charging process) Figs. 3 and 4; C. 5, L. 61-65; C. 6, L. 37-41; C. 7, L. 21-30. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hafner to include the recited limitation, as disclosed in Ball, for the benefit of providing convenience to the user so that the user can plan the day timetable, as specifically stated in Ball (C. 5, L. 65-66).
	
	Claim 9. Hafner teaches an electric vehicle, comprising:
	at least one battery; a processor in communication with the at least one battery; and a memory in communication with the processor, Figs. 1-4, the memory storing instructions that when executed by the processor cause the processor to:
	receive information indicative of one or more charging preferences corresponding

	determine, based at least on the one or more charging preferences and at least one current value of a dynamic attribute of an electric charge provider, a charging
schedule for the vehicle the charging schedule comprising a scheduled start time and an indication of a scheduled stop time for charging the electric vehicle at each of a plurality of charging locations. [0046]; [0050]; [0053]; [0056]; [0065]-[0067]; [0077]; [0081]; [0084]; [0086]; [0107]; [0108]; [0109]; [0114]; [0127].
	Hafner does not explicitly teach an ability of the vehicle to travel to the first charging location utilizing a charge amount stored in a battery of the vehicle, which is disclosed in Boll. Fig. 3; C. 6, L. 32-49. 
	Boll further teaches: receiving information indicative of a starting location of an electric vehicle; C. 2, L. 13-15; receiving information indicative of a desired destination of the electric vehicle; C. 2, L. 9-12; C. 5, L. 10-14; receiving information indicative of a charging location of each of a plurality of electric charge providers; C. 2, L. 15-33, 49-53; C. 4, L. 35-48; computing, based at least in part on the starting location, the desired destination, and the charging locations of one or more of the plurality of electric charge providers, a charging schedule for the electric vehicle the charging schedule comprising a scheduled duration of charging the electric vehicle at each of a subset of the plurality of charging locations and a sequence defining an order in which the electric vehicle is to be charged at each of the subset of the plurality of charging locations, Figs. 2-4; C. 2, L. 15-33, 49-58; C. 3, L. 27-35; C. 4, L. 35-61; C. 5, L. 43-55; wherein a first charging 
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hafner to include the recited limitation, as disclosed in Ball, for the benefit of providing convenience to the user so that the user can plan the day timetable, as specifically stated in Ball (C. 5, L. 65-66).
Hafner further teaches:
	charge, in accordance with the charging schedule and by receiving electrical
power from a charging device, the at least one battery of the vehicle. [0053];  [0066]; [0067]; [0077]; [0081]; [0108]; [0109]; [0114]; [0127]

	Claim 10. The electric vehicle of claim 9, wherein the information indicative of one or more charging preferences is defined by the operator of the vehicle via a graphical user interface and wherein the instructions, when executed by the processor, further result in outputting, via the graphical user interface, the charging schedule. Hafner; [0046]; [0050]; [0056]; [0065]; [0077]; [0084]; [0086]; [0094]; [0095]; [0107]; [0108]; [0110]; [0114]; Boll; (displaying duration of the charging process) Figs. 3 and 4; C. 5, L. 61-65; C. 6, L. 37-41; C. 7, L. 21-30. It would have been obvious to one having .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hafner in view of Boll and further in view of Straubel (US 2009/0139781 A1).  

Claim 3.   The electrical charging system of claim 2, wherein the instructions, when executed by the processor, further result in alerting the operator of the vehicle to the repetition of the determination of the charging schedule. Straubel discloses alerting the user that the battery is falling below the minimum accepted storage levels [0320]. Further, it would be an obvious matter of common sense to alert the operator of the vehicle to the repetition of the determination of the charging schedule for the benefit of avoiding damaging the battery and arriving to the desired destination. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hafner to include the recited limitation, for the benefit of avoiding damaging the battery and arriving to the desired destination.

	Claim 4.    The electrical charging system of claim 3, wherein the alerting is conducted via a graphical user interface forming a part of the vehicle. Boll; (displaying duration of the charging process) Figs. 3 and 4; C. 5, L. 61-65; C. 6, L. 37-41; C. 7, L. 21-30. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hafner to include the recited limitation, as disclosed in Ball, for .

Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. 

Applicant argues that Hafner does not, at the Examiner’s citations or elsewhere, disclose an attribute comprising a distance between the vehicle and one of a plurality of charge locations as claimed. At most Hafner describes a preference comprising locations at which charging may or may not occur.
In response the Examiner respectfully notes that Hafner explicitly teach that the preferences include the charging stations which are selected based on a given distance from the user’s home or workplace, due to past service received athe charging station, or any other factors. [0108]. Thus, in Hafner, the particular distance from the user to any of the preferred charging location is a key factor in selecting said charging locations. Further, Boll discloses storing in the memory energy supply locations and associated distance information. (C. 4, L. 7-29)

	Further, in response to applicant's argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, the motivation to combine the references would be the benefit of providing convenience to the user so that the user can plan the day timetable, as specifically stated in Ball (C. 5, L. 65-66).

Remaining applicant’s arguments essentially repeat the arguments presented above; therefore, the responses presented by the Examiner above are equally applicable to the remaining applicant’s arguments.













Conclusion

The prior art search has been conducted; however, no new pertinent references were uncovered.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/03/2022